Case 2:19-cv-02280-TLP-jay Document1 Filed 05/01/19 Pagelof7 PagelD1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TENNESSEE
C] Eastern (Jackson) DIVISION
{"] Western(Memphis) DIVISION

 

Utes K. Poet

 

 

)
)
Plaintiff, )
)
VS. \ ) No
Nucor Stee| Memphis
Sanders Lrvinanmentod
Defendant. )
COMPLAINT
1. This action is brought for discrimination in employment pursuant to (check only those
that apply):

Ste VU of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of 1991,

Pub. L. No. 102-166) (race, color, gender, religion, national origin).
NOTE: In order to bring a suit in federal district court under Title VII,
you must first obtain a right to sue letter from the Equal Employment
Opportunity Commission.

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§
621 — 634 (amended in 1984, 1990, and by the Age Discrimination in
Employment Amendments of 1986, Pub. L. No. 92-592, the Civil Rights
Act of 1991, Pub. L. No. 102 -166)

NOTE: In order to bring a suit in federal district court under the Age
Discrimination in Employment Act, you must first file charges with the
Equal Employment Opportunity Commission.

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
— 12117 (amended by the ADA Amendments Acts of 2008, Pub. L. No.
110-325 and the Civil Rights Act of 1991, Pub. L. No. 1102-166).

NOTE: In order to bring a suit in federal district court under the
Americans with Disabilities Act, you must first obtain a right to sue letter
Jrom the Equal Employment Opportunity Commission.
Case 2:19-cv-02280-TLP-jay Document1 Filed 05/01/19 Page 2of7 PagelD 2

JURISDICTION
2. Jurisdiction is specifically conferred upon this United States District Court by the
aforementioned statutes, as well as 28 U.S.C. §§ 1331, 1343. Jurisdiction may also be
appropriate under 42 U.S.C. §§ 1981, 1983 and 1985(3), as amended by the Civil Rights
Act of 1991, Pub. L. No. 102-166, and any related claims under Tennessee law.

PARTIES

hss

STREET ADDRESS

Sheloy S o% K S_ 40 F OY AM

4, Defendant(s) resides at, or its business is located at: |

0 1 AD

3. Plaintiff resides at:

 

 

 

 

 

STREET ADDRESS
Shelby. Megha STN. 38109
County City State Zip Code

NOTE: If more than one defendant, you must list the names, address of each additional
defendant.

Hecate Sanches Coronet)

Sandees Ervitonnedted
44 Cory Vd, CR B54
Leachie , AR T2Y3X

 

 

 

 

5. The address at which I sought employment or was employed by the defendant(s) is:

Bbo0|  Qiverget Nel.
Case 2:19-cv-02280-TLP-jay Document1 Filed 05/01/19 Page 3of7 PagelD 3

 

STREET ADDRESS
Shelby , Menghir . STN, 38109
Coufity City State Zip Code
6. The discriminatory conduct of which I complain in this action includes (check only those
that apply)

Failure to hire
Termination of my employment
Failure to promote

Failure to accommodate my disability

oooNa

Unequal terms and conditions of my employment

ZA reraiation
ont Other acts(specify): SEX

NOTE: Only those grounds raised in the charge filed with the Equal Employment Opportunity
Commission can be considered by the federal district court.

 

7. It is my best recollection that the alleged discriminatory acts occurred on:

Dec A ~ Dec. 14, 20/18
Date(s)

8. I believe that the defendant(s) (check one):

aA is still committing these acts against me.

[| is not still committing these acts against me.

9. Defendant(s) discriminated against me based on my:
(check only those that apply and state the basis for the discrimination. For example, if
religious discrimination is alleged, state your religion. If racial discrimination is alleged,
State your race, etc.)
Case 2:19-cv-02280-TLP-jay Document1 Filed 05/01/19 Page4of7 PagelD4

A Race
A Color

wa Gender/Sex

] Religion

 

 

National Origin

 

[| Disability
| Age. If age is checked, answer the following:
I was born in . At the time(s) defendant(s) discriminated
against me.

I was [ ] more [ ] less than 40 years old. (check one)

NOTE: Only those grounds raised in the charge filed the Equal Employment Opportunity
Commission can be considered by the federal district court.

10. The facts of my case are as follows:
S 5
Envi ¢

asa. waviderane Person fon Mucor. On Dec 12,201% Daw

vi Ui 4 wt. hen he Subjeched

   

s ut t do LD’ IAG

   

  
 
  

A CRAG t) A ¢
sheets as necessary)

 

NOTE: As additional support for your claim, you may attach to this complaint a copy of the
1

Case 2:19-cv-02280F gy Document 1 Fileq 05/01/19 Page5of7 PagelD5

10 11

23456789

12

13

14

15 16

17 18

e

19 20 21

22 23 24 25 26 27 28 29 30 31

 

—

Continued, a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— eamtncbed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WWW .BLUESKY.COM

 

@ BLUE Sky THE COLOR OF IMAGINATION, LL©

 
Case 2:19-cv-02280-TLP-jay Document1 Filed 05/01/19 Page 6of7 PagelID6é

charge filed with the Equal Employment Opportunity Commission or the Tennessee Human
Rights Commission.

11. It is my best recollection that I filed a charge with the Tennessee Human Rights
Commission regarding defendant’s alleged discriminatory conduct on:

12. It is my best recollection that I filed a charge with the Equal Employment Opportunity
Commission regarding defendant’s alleged discriminatory conduct on: 1-31-17 _.
Date

Only litigants alleging age discrimination must answer Question #13.

13. Since filing my charge of age discrimination with the Equal Employment Opportunity
Commission regarding defendant’s alleged discriminatory conduct. (check one):

a 60 days or more have elapsed

[| Less than 60 days have elapsed.

14. The Equal Employment Opportunity Commission (check one):

| has not issued a Right to Sue Letter.

aH has issued a Right to Sue letter, which I received on Y [7 [ ab 19.

Daté

NOTE: This is the date you received the Right to Sue letter, not the date the Equal
Employment Opportunity Commission issued the Right to Sue letter.

15. Attach a copy of the Right to Sue letter from the Equal Employment Opportunity
Commission to this complaint.

NOTE: You must attach a copy of the right to sue letter from the Equal Employment Opportunity
Commission.

16. I would like to have my case tried by a jury:

Ct yes

a No
Case 2:19-cv-02280-TLP-jay Document1 Filed 05/01/19 Page 7of7 PagelD7

WHEREFORE, plaintiff prays that the Court grant the following relief:
a direct that the Defendant employ Plaintiff, or
a direct that Defendant re-employ Plaintiff, or

LI direct that Defendant promote Plaintiff, or

EK orcer other equitable or injunctive relief as follows: 4 uy ph motive
‘

damages whe auvonit of 1500,000.°°

AA tee that Defendant pay Plaintiff back pay in the amount of # 9) G40O.e°

and interest on back pay;

ive that Defendant pay Plaintiff compensatory damages: (ene the
/

amount and basis for compensatory damages:

foe perg\* lion agaist: in Violotion of Title Vita He Gv] FM

 

SIGNATURE OF PLAINTIFF

 

Date: 5/1 Ha
910| dobre lane

Address

Memphis NTN SKIS
401-004 -23Y/

Phone Number

 
